IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jarrett Castelonia,                      :
                      Petitioner         :
                                         :   No. 419 M.D. 2018
             v.                          :
                                         :   Submitted: March 29, 2019
Pennsylvania Department of               :
Corrections and Pennsylvania             :
Board of Probation and Parole,           :
                  Respondents            :


BEFORE:      HONORABLE MARY HANNAH LEAVITT, President Judge
             HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE ELLEN CEISLER, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE McCULLOUGH                                             FILED: May 15, 2019


             The Pennsylvania Department of Corrections (Department) and the
Pennsylvania Board of Probation and Parole (Board) have filed preliminary
objections to the petition for review filed in our original jurisdiction by Jarrett
Castelonia (Petitioner).
             On June 12, 2018, Petitioner filed a pleading captioned as a “Petition for
Writ of Habeas Corpus” (Petition). The averments are relatively scant and are as
follows.   Petitioner is currently incarcerated at the State Correctional Institution at
Coal Township (SCI-Coal). While Petitioner was evidently at liberty on parole,
serving a term of probation, or both, the police arrested him and he was charged with
a multitude of criminal offenses.1 On June 15, 2017, the Board, having assumed
supervisory authority over Petitioner, and ostensibly acting through the Interstate
Corrections Compact Act (Compact Act),2 issued a detainer against Petitioner on
behalf of the Commonwealth of Virginia. The apparent legal basis for the detainer
was potential violations of a probationary term that was imposed upon Petitioner by a
court in Virginia, but was being served by Petitioner in Pennsylvania. (Petition ¶¶3,
5, Ex. A-C.)
               On July 1, 2017, while he was incarcerated awaiting disposition of the
new criminal charges, Petitioner completed the maximum sentence on his
Pennsylvania convictions. On August 9, 2017, Petitioner was granted unsecured bail,
but remained incarcerated solely as a result of the Board’s detainer. Id. ¶¶4-6, Ex. A-
C.
               In the Petition, Petitioner requests “that he be released from confinement
because the Commonwealth of Virginia has failed to take custody of [him] even
though [he] is ready, willing, and able to waive whatever extradition may be
necessary so that he can be brought back to [] Virginia for processing on the alleged
violations of his supervision,” i.e., probation. Id. ¶5. Petitioner further contends that


       1
        The criminal docket number is CP-49-CR-0000858-2017 in the Court of Common Pleas of
Northumberland County. This Court may take judicial notice of official court records and public
documents, including the entries in a criminal docket sheet. See, e.g., Pa.R.E. 201(b)(2);
Germantown Cab Company v. Philadelphia Parking Authority, 27 A.3d 280, 283 n.8 (Pa. Cmwlth.
2011); Doxsey v. Commonwealth, 674 A.2d 1173, 1174 (Pa. Cmwlth. 2004).

       2
         61 Pa.C.S. §§7101—7103. See generally section 7122 of the Prisons and Parole Code, 61
Pa.C.S. §7122 (authorizing the Board, pursuant to the Federal interstate compact laws, to supervise
persons that reside in the Commonwealth and were placed on probation or released on parole by
other states). The Compact Act has been enacted by 40 states, including Virginia. See Va. Code
Ann. §§53.1-216—53.1-217; see also Trujillo v. Williams, 465 F.3d 1210, 1218 n.8 (10th Cir.
2006).


                                                2
his continued incarceration on the Board’s detainer violates his constitutional rights
to a hearing and speedy disposition of the charges against him. Id. ¶6. For relief,
Petitioner seeks an order directing the Board to withdraw its detainer and the
Department to release him immediately from custody.
               The Board and the Department (collectively, Respondents) filed
preliminary objections on September 27, 2018, asserting that this Court lacks subject
matter jurisdiction and that Petitioner failed to state a claim upon which relief can be
granted.    On December 20, 2018, Respondents filed a brief in support of their
preliminary objections. Petitioner did not file a responsive brief.
               In their preliminary objections, Respondents argue that Petitioner failed
to state a claim as a matter of law because he has not completed his Virginia sentence
of probation and remains lawfully incarcerated on the Board’s detainer. 3


       3
          If the Petition sounds predominately as one seeking a writ of habeas corpus, subject matter
jurisdiction and venue would be vested with the court of common pleas that imposed the original
judgment of sentence. See Brown v. Pennsylvania Department of Corrections, 81 A.3d 814, 815-16
(Pa. 2013) (per curiam). However, as alleged by Petitioner, his state sentence had expired, and he
does not contest the legality of any sentence that was imposed upon him. See Davis v. Pennsylvania
Board of Probation and Parole, 398 A.2d 992, 993-94 (Pa. 1979) (stating that “[j]urisdiction over
complaints against State agencies or officers administrating the parole system which are not direct
or collateral attacks on the conviction or sentence was vested exclusively in the Commonwealth
Court”); Gillespie v. Pennsylvania Department of Corrections, 527 A.2d 1061, 1063-65 (Pa.
Cmwlth. 1987). Rather, at its core, the Petition asserts that the Board lodged an unlawful detainer.
In this regard, the Petition is most appropriately viewed, first and foremost, as a request for
mandamus relief, over which this Court possesses original subject matter jurisdiction. See McGriff
v. Pennsylvania Board of Probation and Parole, 613 A.2d 688, 689-90 (Pa. Cmwlth. 1992)
(concluding that a petition sounded in mandamus and was within our original jurisdiction when the
petitioner “alleged an error by the Board in the application of the regulations governing detainer
orders”); Pugh v. Pennsylvania Board of Probation and Parole, 514 A.2d 284, 285-86 (Pa. Cmwlth.
1986) (concluding that a “petition to vacate the parole detainer,” which alleged that the petitioner
“was being unlawfully held since he was not granted a full Board hearing within 120 days of the
preliminary hearing,” stated a cognizable mandamus claim in our original jurisdiction).



                                                 3
              Initially, although stylized as a writ of habeas corpus, we treat the
Petition as a request for mandamus relief. See supra note 3.4 Mandamus is an
extraordinary writ that will only lie to compel official performance of a ministerial
act or mandatory duty where there is a clear legal right in the plaintiff, a
corresponding duty in the defendant, and want of any other appropriate and adequate
remedy. Jackson v. Vaughn, 777 A.2d 436, 438 (Pa. 2001). To prevail on his
particular mandamus claim, Petitioner must establish a clear legal right to be released
or extradited from SCI-Coal, that the Board lodged an unlawful detainer, or that he is
entitled to a hearing. See McGriff v. Pennsylvania Board of Probation and Parole,
613 A.2d 688, 689-90 (Pa. Cmwlth. 1992); Pugh v. Pennsylvania Board of Probation
and Parole, 514 A.2d 284, 285-86 (Pa. Cmwlth. 1986); Stover v. Pennsylvania Board
of Probation and Parole (Pa. Cmwlth., No. 231 M.D. 2015, filed November 17,
2015) (unreported), slip op. at 4 n.3.5
              A purpose of the Compact Act is to afford probationers and parolees the
opportunity to have their probation or parole supervised by a state other than the state
in which the conviction occurred. Fenton v. Pennsylvania Board of Probation and
Parole, 532 A.2d 1223, 1226 (Pa. Cmwlth. 1987). The Compact Act applies “to
individuals who are placed on probation or released on parole from one state and are


       4
          In ruling on preliminary objections in the nature of a demurrer, the Court must accept as
true all well-pleaded material facts and all inferences reasonably deducible therefrom. Barndt v.
Pennsylvania Department of Corrections, 902 A.2d 589, 592 (Pa. Cmwlth. 2006). However, the
Court is not required to accept as true legal conclusions, unwarranted factual inferences,
argumentative allegations, or expressions of opinion. Armstrong County Memorial Hospital v.
Department of Public Welfare, 67 A.3d 160, 170 (Pa. Cmwlth. 2013) (en banc).

       5
        Stover is an unreported panel decision, which, under our Internal Operating Procedures,
may be cited for its persuasive value. Section 414(a) of the Commonwealth Court’s Internal
Operating Procedures, 210 Pa. Code §69.414(a).


                                                4
permitted to reside in another state.” Van Dyke v. Pennsylvania Board of Probation
and Parole, 531 A.2d 579, 582 n.9 (Pa. Cmwlth. 1987). As a matter of practice and
procedure under the Compact Act, it is not unusual for the probation/parole board of
a supervising or “receiving state” to lodge a detainer on behalf of the state in which
the conviction occurred, i.e., the “sending state.” See, e.g., Article V(a) and (c) of
section 7102 of the Compact Act, 61 Pa.C.S. §7102, Art. V(a) and (c); Veneri v. State
of Missouri, 734 F.2d 391, 392 (8th Cir. 1984). This is because the Compact Act
“provides that the receiving state acts solely as an agent for the sending state” and a
prisoner is “subject to the jurisdiction of the sending state at all times.” Butler v.
Pennsylvania Board of Probation and Parole, 989 A.2d 936, 941 (Pa. Cmwlth.
2010).
             Generally speaking, a detainer acts as a hold on the prisoner’s release
from confinement until the sending state, here, Virginia, “has had an opportunity to
determine whether it will pursue the parole or probation violation charges.” WILE,
PENNSYLVANIA LAW      OF   PROBATION   AND   PAROLE §12:15 (3d ed. 2010). Unlike a
request for extradition, where a sending state formally and officially seeks to have a
prisoner transferred to its custody from the state in which the prisoner is incarcerated,
a detainer is an internal administrative mechanism whereby the sending state provides
notice and requests that the prisoner remain incarcerated and in the custody of the
receiving state. See Moody v. Daggett, 429 U.S. 78, 81 n.2 (1976); Commonwealth v.
Davis, 786 A.2d 173, 175 (Pa. 2001). By its very nature, a detainer is designed to
assure that a prisoner subjected to an unexpired sentence will not be released from the
custody of the receiving state before the sending state which is asserting a probation
or parole violation can make arrangements to return the prisoner to its custody or
otherwise render a decision on whether to revoke parole or probation. See Moody,
429 U.S. at 81 n.2; Bills v. Shulsen, 700 P.2d 317, 317-18 (Utah 1985).

                                             5
               Here, during all relevant times, Petitioner was subject to a term of
probation imposed by a court in Virginia. After his arrest, the filing of new criminal
charges, and the grant of unsecured bail, Petitioner remained incarcerated in
Pennsylvania on the Board’s detainer awaiting the disposition of the new criminal
charges.      Notwithstanding Petitioner’s alleged completion of his Pennsylvania
sentence and seeming desire to be extradited to Virginia, Pennsylvania courts cannot
compel Virginia authorities to initiate extradition proceedings, see Commonwealth v.
Clutter, 615 A.2d 362, 365 (Pa. Super. 1992), and Petitioner does not aver that
Virginia has filed a written request that he be returned to that state’s custody, see
Commonwealth v. Williams, 896 A.2d 523, 536 n.5 (Pa. 2006). It is true that the
Uniform Interstate Agreement on Detainers (IAD),6 which is referenced by Petitioner
in Exhibit B, provides procedures that permit a prisoner against whom a detainer has
been lodged to initiate the disposition of pending charges himself and obtain an
extradition or transfer from the receiving state to the sending state in order to have
those charges tried. Clutter, 615 A.2d at 365-66; see New York v. Hill, 528 U.S. 110,
112 (2000); WILE, §12:18. However, the IAD “is not applicable when the detainer is
based on a probation or parole violation.” Clutter, 615 A.2d at 365-66. Such is the
case here. Therefore, Petitioner’s averment that he is ready and willing to waive
extradition is immaterial because he has no clear right to be extradited to Virginia.
               Moreover, even if Virginia desired to pursue proceedings to revoke
Petitioner’s probation, the Board has not provided the consent necessary for
Petitioner to be returned to Virginia. In these circumstances, Article V(a) of section
7102 of the Compact Act plainly states that Petitioner must remain confined at SCI-
Coal and “shall not be returned” until the outstanding new criminal charges in

      6
          42 Pa.C.S. §§9101-9108.


                                           6
Pennsylvania are resolved—either when Petitioner is “discharged from prosecution”
or during subsequent “imprisonment.” 61 Pa.C.S. §7102, Art. V(a).7 In light of this
statutory provision, Petitioner has not pleaded facts establishing that he has a clear
right to be released from custody under the Compact Act or that he is being held on
an unlawful detainer.
              Finally, a probationer or parolee imprisoned for a crime committed while
on probation or parole is not constitutionally entitled to a prompt revocation hearing
on a warrant lodged as a detainer. Clutter, 615 A.2d at 365. This remains true even
where one state lodges a detainer against a probationer or parolee imprisoned in
another state’s institution. Id. Instead, as a matter of constitutional law, a revocation
hearing may be postponed until the probationer or parolee is eligible to be returned to
the sending state, which can occur no earlier than a favorable disposition of the new
criminal charges and no later than completion of the sentence imposed on those
charges. See State v. Hernandez, 730 N.W.2d 96, 99-102 and n.13 (Neb. 2007)



       7
        In its entirety, Article V(a) of section 7102 of the Compact Act, under the heading “Acts
Not Reviewable in Receiving State: Extradition,” states the following:

              Any decision of the sending state [i.e., Virginia] in respect of any
              matter over which it retains jurisdiction pursuant to this compact shall
              be conclusive upon and not reviewable within the receiving state [i.e.,
              Pennsylvania], but if at the time the sending state seeks to remove an
              inmate from an institution in the receiving state there is pending
              against the inmate within such state any criminal charge or if the
              inmate is formally accused of having committed within such state a
              criminal offense, the inmate shall not be returned without the
              consent of the receiving state until discharged from prosecution or
              other form of proceeding, imprisonment or detention for such
              offense.

61 Pa.C.S. §7102, Art. V(a) (emphasis added).


                                                 7
(collecting cases); Semick v. Department of Corrections, 477 A.2d 707, 710 (Del.
1984).8
             Under the Compact Act, the laws of Virginia govern Petitioner’s right to
a revocation hearing. See Va. Code Ann. §53.1-216(f); 61 Pa.C.S. §7102, Art. V(f).
In Rease v. Commonwealth, 316 S.E.2d 148 (Va. 1984), the Supreme Court of
Virginia held that where, as here, Virginia authorities place a detainer on a
probationer in a foreign jurisdiction, the probationer “has no constitutional or
statutory right to force the trial court to decide the revocation issue.” Id. at 152-53.
Rather, the court concluded, it is “entirely proper” to defer decision on the probation
violation until the criminal charges in the foreign jurisdiction are resolved. Id. at 153.
Therefore, Petitioner has not sufficiently alleged that he was legally entitled to a
hearing at the point in time the Petition was filed or that his right to a prompt
revocation hearing was infringed.
             Having determined that Petitioner has failed to state a cognizable claim
for mandamus relief, we sustain Respondents’ preliminary objections and dismiss the
Petition.




                                             ________________________________
                                             PATRICIA A. McCULLOUGH, Judge




      8
        See also Williams v. Pennsylvania Board of Probation and Parole, 751 A.2d 703, 707-08
(Pa. Cmwlth. 2000); Brown v. Pennsylvania Board of Probation and Parole, 453 A.2d 1068, 1071-
72 (Pa. Cmwlth. 1982); Commonwealth v. Young, 396 A.2d 741, 742 (Pa. Super. 1978); WILE,
§12:16.


                                             8
             IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jarrett Castelonia,                   :
                      Petitioner      :
                                      :      No. 419 M.D. 2018
             v.                       :
                                      :
Pennsylvania Department of            :
Corrections and Pennsylvania          :
Board of Probation and Parole,        :
                  Respondents         :


                                   ORDER


             AND NOW, this 15th day of May, 2019, the preliminary objections
filed by the Pennsylvania Department of Corrections and the Pennsylvania Board
of Probation and Parole are hereby SUSTAINED, and the petition for review filed
by Jarrett Castelonia is hereby DISMISSED.



                                          ________________________________
                                          PATRICIA A. McCULLOUGH, Judge